Citation Nr: 0617932	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  03-34 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
prostate disability.

2.  Entitlement to service connection for a prostate 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1955.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which found that new and material 
evidence had not been submitted to reopen the claim for 
service connection for prostatitis.


FINDINGS OF FACT

1.  The veteran did not appeal a May 1956 rating decision 
that denied service connection for prostatitis or an October 
1999 rating decision that found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for prostatitis.

2.  New and material evidence has been received to reopen a 
claim for service connection for a prostate disability.


CONCLUSIONS OF LAW

1.  The May 1956 and October 1999 rating decision that denied 
service connection for a prostate disability are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2005).

2.  New and material evidence has been received to reopen a 
claim for service connection for a prostate disability.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in July 2002; a rating 
decision August 2002; and a statement of the case in August 
2003.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim for 
service connection on the merits, the evidence considered, 
the pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157, __ F.3d __, 2006 WL 861143 (Fed. 
Cir. Apr. 5, 2006) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to 
notify the appellant and had satisfied that duty prior to the 
adjudication in the October 2005 supplemental statement of 
the case.

The Board is also aware of the recent decision in Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006) 
regarding notice requirements for claims to reopen final 
decisions.  However, the issue of whether new and material 
evidence has been submitted to reopen the claim is being 
resolved in favor of the claimant.  Therefore, the Board 
finds that the requirements outlined in Kent for claim of new 
and material evidence are no longer applicable in this case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  Efforts were made to 
obtain the veteran's service medical records.  March 1999 
correspondence from the National Personnel Records Center 
provides that the veteran's service medical records were 
likely destroyed in a fire at that facility.  The claims file 
does however contain partial service medical records from 
August 1951 to August 1954.  The veteran has not referred to 
any additional, unobtained, available, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

New and Material Evidence

In a decision dated in May 1956, the RO denied the veteran's 
claim for service connection for prostatitis.  In October 
1999, the RO found that new and material evidence had not 
been submitted to reopen a claim for service connection for 
prostatitis.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2005).  Thus, the May 
1956 and October 1999 decisions became final because the 
appellant did not file a timely appeal.

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The veteran filed this 
application to reopen his claim in July 2002.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2005).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence before VA at the time of the prior final 
decision consisted of some service medical records, the 
veteran's own statements, and an April 1956 VA examination 
that found no prostate disability.  The RO found that there 
was no evidence of a current prostatitis and the claim was 
denied.  The claim was again denied in October 1999.

The veteran's September 1955 service separation examination 
shows that he was treated for prostatitis in service and 
hospitalized for 21 days, but the condition resolved with no 
complications and no sequelae.

New private medical evidence shows that the veteran has been 
diagnosed with prostatitis and benign prostatic hypertrophy.

The Board finds that the evidence received since the last 
final decision is new and material and raises a reasonable 
possibility of substantiating his claim because it 
establishes a previously unestablished fact, that the veteran 
has a current prostate disability.

The Board finds that new and material evidence sufficient to 
reopen the claim has been received.  Thus, the claim for 
service connection for a prostate disability is reopened.  To 
that extent only, the claim is allowed.


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a prostate 
disability and the claim is reopened.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.  Where a disability is 
shown in service, a disability is currently shown, and there 
is evidence relating that disability to service, an 
examination in needed.  38 C.F.R. § 3.159(c)(4).

The evidence shows treatment for prostatitis and a current 
diagnosis of prostatitis and benign prostatic hypertrophy.  
The claimant has stated that the conditions are related and 
that the condition has been present since service.  
Accordingly, the Board finds that a medical examination is 
needed to determine whether any current prostate disability 
is related to the veteran's service.

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA 
examination.  The claims folder and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  This review should be 
indicated in the examination report.  
Specifically the examiner should provide 
the following information:

a)  Diagnose any current prostate 
disability.
b)  Is it as likely as not (50 
percent or more probability) that 
any current prostate disability is 
the same as the prostatitis for 
which the veteran was hospitalized 
in service?

c)  Is it as likely as not (50 
percent or more probability) that 
any current prostate disability is 
the result of the prostatitis for 
which the veteran was hospitalized 
in service?

2.  Following completion of the 
foregoing, review the issue on appeal.  
If the decision remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded the applicable 
period of time to respond.  Thereafter 
the case should be returned to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
See 38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Claims that 
are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims must be handled expeditiously.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


